Title: From Thomas Jefferson to George Weedon?, 2 November 1780
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council Nov. 2. 1780

Genl. Muhlenberg having found it necessary to employ in this state some Continental arms, we are much dispos[ed] to have the 50. Marylanders pressing to the Southward armed here, if you suppose that they will not be armed of the 1200 stand taken at King’s mountain and the 600 stand taken by Colo. Davie on Cornwallis’s retreat.
We shall immediately countermand all the militia called from the Proprietary counties, these being more remote from us, and most convenient to Alexandria should the scene of invasion be shifted to that quarter. After this deduction the militia called on will amount to about 4150, which with the new levies and volunteers (of whom Colo. Lawson writes me he shall have 1500) will be sufficient, and will lighten the difficulties of covering and feeding.
I am with great respect Sir Your most obedt. humble servt.,

Th: Jefferson

